Name: 84/494/EEC: Commission Decision of 10 October 1984 on the Community's financial contribution towards the eradication of exotic foot-and-mouth disease in Greece (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  environmental policy;  agricultural activity;  cooperation policy;  Europe
 Date Published: 1984-10-18

 Avis juridique important|31984D049484/494/EEC: Commission Decision of 10 October 1984 on the Community's financial contribution towards the eradication of exotic foot-and-mouth disease in Greece (Only the Greek text is authentic) Official Journal L 275 , 18/10/1984 P. 0036 - 0036*****COMMISSION DECISION of 10 October 1984 on the Community's financial contribution towards the eradication of exotic foot-and-mouth disease in Greece (Only the Greek text is authentic) (84/494/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 77/97/EEC of 21 December 1976 on the financing by the Community of certain emergency measures in the field of animal health (1), as last amended by Decision 84/477/EEC (2), and in particular Article 1 (1), (2) and (3) thereof, Whereas there have been outbreaks of exotic foot-and-mouth disease in Greece; whereas the appearance of this disease constitutes a serious danger for the Community's livestock; Whereas the Community should therefore, with a view to playing a part in the swift eradication of the disease, grant a financial contribution to Greece; Whereas, as soon as the disease was officially confirmed, the Greek authorities adopted appropriate measures with a view to eradicating it; whereas such measures were notified by the Greek authorities at the meeting of the Standing Veterinary Committee on 28 June 1984; Whereas the Greek authorities undertook, at the meeting of the Standing Veterinary Committee on 18 July 1984, to continue implementing the measures provided for in Article 1 (1) of Decision 77/97/EEC; Whereas the way in which the situation has developed and the seriousness of the disease have called for the measures to be continued by having recourse to vaccination in the prefecture of Evros; whereas such vaccination is essential if the action undertaken is to be successful; Whereas the conditions required for the Community's financial contribution are met; whereas, in order to be fully effective, such contribution must amount to the maximum authorized by the aforementioned Council Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 With regard to the prefecture of Evros, the Community shall contribute 50 % of the expenses incurred by Greece in: - compensating owners for the slaughter and destruction of animals of species susceptible to foot-and-mouth disease, - the disinfection of farms, following the outbreak in its territory on 20 June 1984 of exotic foot-and-mouth disease. Article 2 The Community shall, with a view to combating exotic foot-and-mouth disease, contribute: - 100 % of the expenses incurred by Greece in purchasing foot-and-mouth vaccines to be used in the prefecture of Evros, - 50 % of the expenses incurred by Greece in carrying out vaccination in the prefecture of Evros. Article 3 The Community's financial contribution shall be made following the submission of documentary evidence. Article 4 The Commission shall follow developments in the situation and this Decision may be amended in the light of such developments. Article 5 This Decision is addressed to the Hellenic Republic. Done at Brussels, 10 October 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 78. (2) OJ No L 186, 8. 7. 1981, p. 22.